DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The limitations drawn to a stabilizer having a shaft interface attached to a flange of the shaft of the gas turbine engine, the stabilizer including a first guide counterpart; and a rotor holder having a rotor interface attached to the rotor, the rotor holder having a second guide counterpart engaged with the first guide counterpart of the stabilizer, the first and second guide counterparts guiding movement of the rotor holder relative to the stabilizer along the shaft axis and substantially preventing movement of the rotor holder relative to the stabilizer transverse to the shaft axis in combination with the other limitations of the claims was not disclosed not rendered obvious over the prior art. Specifically attachment to a shaft flange, as compared to merely holding or accommodating a shaft, in combination with the other limitations of the claim to remove a rotor through the use of a rotor holder was not present in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-7,9-13,21-22 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746